Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on November 09, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-8, 10-16 and 18-22 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 11/09/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-8, 10-16 and 18-22 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
In dependent claims 1, 10 and 18 identify the distinct features,” acquiring a first snapshot chain corresponding with a first set of versions of a virtual machine, the first snapshot chain including at least a first base image; detecting a triggering event to generate a second snapshot chain corresponding with a second set of versions of the virtual machine; generating a second base image for the second snapshot chain using at least the first base image; storing the second base image; performing a first operation on the first snapshot chain while performing a second operation on the second snapshot chain, the performing the first operation including reading the first base image, the performing the second operation including reading the second base image; detecting a reduction in a snapshot frequency for capturing snapshots of the virtual machine; detecting a second triggering event to consolidate the second snapshot chain into the first snapshot chain into the first snapshot chain in response to detecting the reduction in the snapshot frequency, generating a third set of incremental files that derives from the first base image, the third set of incremental files corresponding with the second set of versions of the virtual machine; and storing the third set of incremental files ”, which are not taught or suggested by the prior art of records.

Claims 1-8, 10-16 and 18-22 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed  allowed.

Claims 1-8, 10-16 and 18-22 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163